IN THE SUPREME COURT OF THE STATE OF NEVADA


                     VENETIAN MACAU LTD., A MACAU                           No. 69090
                     CORPORATION,
                                   Petitioner,
                              vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,                                FILE
                     IN AND FOR THE COUNTY OF
                     CLARK; AND THE HONORABLE                                     MAR 1 7 2016
                     MARK R. DENTON, DISTRICT JUDGE,                            TRADE K. UNDEMAN
                                                                             CLERK FS PRErviE COURT
                                   Respondents,                              BY
                                                                                  DEPUTY CLERK
                              and
                     STEVEN C. JACOBS,
                                   Real Party in Interest.
                                       ORDER DISMISSING WRIT PETITION
                                 This is an original petition for extraordinary relief challenging
                     the striking of petitioner's peremptory challenge of a district court judge.
                     Eighth Judicial District Court, Clark County; Mark R. Denton, Judge.
                                 The action underlying this proceeding is before District Judge
                     Elizabeth Gonzalez, who has made numerous rulings on contested issues.
                     Defendants below, Sands China and Las Vegas Sands, did not file a
                     peremptory challenge of Judge Gonzalez. As the litigation proceeded, real
                     party in interest (plaintiff below) filed a fifth amended complaint, adding
                     petitioner, Venetian Macau, Ltd., as a defendant below. Instead of filing
                     an answer to the complaint, petitioner filed a motion to dismiss the
                     complaint, and then filed a peremptory challenge of Judge Gonzalez. Real
                     party in interest filed a motion to strike the peremptory challenge, which
                     was granted by District Judge Mark Denton on October 27, 2015.
                     Petitioner then filed the instant writ petition.
                                 On November 4, 2015, this court entered an order granting
                     petitioner's emergency motion to stay the proceedings below as to
SUPREME COURT
      OF
    NEVADA


(0) I947A   .grgt.
                                                                                           16 -08573
                    petitioner only. The order also directed real party in interest to file an
                    answer to the writ petition. Instead of filing an answer, real party in
                    interest filed a "Notice of Mootness," indicating that the instant writ
                    petition is moot based on real party in interest's filing in the district court,
                    on December 18, 2015, a notice pursuant to NRCP 41(a)(1), voluntarily
                    dismissing petitioner from the proceedings below without prejudice.
                                 Petitioner has filed a motion and amended motion to strike
                    the notice of mootness, to submit the petition and grant the relief
                    requested, or alternatively, to permit dismissal below with prejudice. Real
                    party in interest opposes the motion and petitioner has filed a reply.
                    Having considered the motion, amended motion, opposition, and reply, we
                    deny it, and we order this original writ proceeding dismissed as moot and
                    we lift the stay that was previously entered.'      See Fed. Say. & Loan Ins.
                    Corp. v. Moss, 88 Nev. 256, 259, 495 P.2d 616, 618 (1972) (stating that in
                    order to accomplish a voluntary dismissal pursuant to NRCP 41(a)(1), a
                    plaintiff "need do no more than file a notice of dismissal with the Clerk,"
                    and that such a filing "is a matter of right running to the plaintiff and may
                    not be extinguished or circumscribed by adversary or court") (internal
                    quotations omitted); Commercial Space Mgmt. Co. v. The Boeing Co., 193
F.3d 1074, 1078 (9th Cir. 1999) (interpreting the federal counterpart to
                    NRCP 41(a)(1) and stating that a voluntary dismissal is "effective on
                    filing" and "no court order is required"); Concha v. London, 62 F.3d 1493,
                    1506 (9th Cir. 1995) (interpreting the federal counterpart to NRCP
                    41(a)(1) and stating that the filing of a notice of voluntary dismissal

                          'We decline to reach petitioner's request that the dismissal below be
                    with prejudice.


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 194Th    4044
                 "automatically terminates the action as to the defendants who are the
                 subject of the notice"); Nelson v. Heer; 121 Nev. 832, 834, 122 P.3d 1252,
                 1253 (2005) ("[Flederal decisions involving the Federal Rules of Civil
                 Procedure provide persuasive authority when this court examines its
                 rules.").
                             Moreover, it appears that petitioner is barred from filing a
                 peremptory challenge of Judge Gonzalez because defendants Sands China
                 and Las Vegas Sands waived the right.      See SCR 48.1(1) (providing that
                 each side is entitled to one change of judge by peremptory challenge); SCR
                 48.1(5) ("A notice of peremptory challenge may not be filed against any
                 judge who has made any ruling on a contested matter or commenced
                 hearing any contested matter in the action").
                             It is so ORDERED. 2




                                            J.
                 Hardesty                                  Douglas


                                                           _Cf12.
                                                           Saitta




                        The Honorable Ron Parraguirre, Chief Justice, and the Honorable
                        2
                 Kristina Pickering, Justice, have voluntarily recused themselves from
                 participation in the decision of this matter.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    0
                  cc: Hon. Mark R. Denton, District Judge
                       Carbajal & McNutt, LLP
                       Pisanelli Bice, PLLC
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA

                                                    4
(0) 1947A Ce444